DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US 2012/0008267 A1).

Re. claim 1: Watanabe discloses a display device, comprising:
a flexible display panel (10); and (see fig. 1, 2; para. 0067-0069)
a supporting part (20-23), (see fig. 2, 3; para. 0071-0073)
wherein the supporting part contacts a surface (front and back surfaces) of the flexible display panel, (see fig. 2, 3; para. 0071-0073)

supporting part, (see fig. 2, 3; para. 0074-0078)
wherein the supporting part (23) is fixed without rotation, and (see fig. 2, 3; para. 0080-0082)
wherein a bent state of the flexible display panel surrounding the supporting part is maintained. (maintained through adhesive 28) (see fig. 2, 3; para. 0076-0078)
wherein when the bent state of the flexible display panel is maintained, the flexible display panel includes a first part (A) and a second part (B) extending past the supporting part (23), the first part and the second part face each other (at least facing at an angle), and positions of the first part and the second part are fixed and not variable (fixed by adhesive 35). (see Fig. 2, Examiner’s Figure below) 

    PNG
    media_image1.png
    607
    679
    media_image1.png
    Greyscale

Examiner’s Figure (Fig. 2 from Watanabe)

Re. claim 2: Watanabe discloses wherein flexible display panel comprises:
a display area (11, 12); and (see fig. 3, 4; para. 0080-0086)
a non-display area (15) disposed adjacent to the display area, (see fig. 3, 4; para. 0080-0086)
one side of the flexible display panel adjacent to the non-display area surrounding (distal edges of 15) the supporting part extends beyond the supporting part in a direction different from a curved surface of the supporting part, and (see fig. 4, 6; para. 0083-0086, 0112)
the non-display area is bent to the rear surface (within the supporting members, the non-display area is bent in both directions) of the flexible display panel. (see fig. 3, 4)

Re. claim 3: Watanabe discloses wherein the non-display area comprises:
a first non-display area (left edge 15); (see fig. 4, 6, 7)
a second non-display area (right edge 15) spaced apart from the first non-display area to face the first non-display area; (see fig. 4, 6, 7)
a third non-display area (top edge 15) disposed adjacent to the first and second non-display areas; and (see fig. 4, 6, 7)
a fourth non-display area (bottom edge 15) disposed adjacent to the first and second non-display areas and spaced apart from the third non-display area to face the third non-display area, and (see fig. 4, 6, 7)


Re. claim 4: Watanabe discloses a flexible printed circuit board (52) connected to a distal end portion of the fourth non-display area (bottom edge 15). (see fig. 14; para. 0034, 0086, 0165-0168)

Re. claim 5: Watanabe discloses wherein the flexible display panel is bent in the fourth non-display area (bent in the third and fourth non-display areas). (see fig. 4, 6, 7)

Re. claim 6: Watanabe discloses wherein the flexible display panel is bent in the first non-display area and the second non-display area. (the entire display is flexible including the first non-display area and the second non-display area which allows a user to bend these areas symmetrically or asymmetrically to each other) (para. 0027-0032, 0084-0086)

Re. claim 7: Watanabe discloses wherein the first non-display area and the second non-display area are bent symmetrical to each other. (the entire display is flexible including the first non-display area and the second non-display area which allows a user to bend these areas symmetrically or asymmetrically to each other) (para. 0027-0032, 0084-0086)

Re. claim 8: Watanabe discloses wherein the first non-display area and the second non-display area are bent asymmetrical to each other. (the entire display is flexible including the first non-display area and the second non-display area which allows a user to bend these areas symmetrically or asymmetrically to each other) (para. 0027-0032, 0084-0086)

Re. claim 9: Watanabe discloses wherein the flexible display panel is bent in the third non-display area and the fourth non-display area. (the entire display is flexible including the first non-display area and the second non-display area which allows a user to bend these areas symmetrically or asymmetrically to each other) (para. 0027-0032, 0084-0086)

Re. claim 10: Watanabe discloses wherein the third non-display area and the fourth non-display area are bent symmetrical to each other. (the entire display is flexible including the first non-display area and the second non-display area which allows a user to bend these areas symmetrically or asymmetrically to each other) (para. 0027-0032, 0084-0086)

Re. claim 11: Watanabe discloses wherein the third non-display area and the fourth non-display area are bent asymmetrical to each other. (the entire display is flexible including the first non-display area and the second non-display area which allows a user to bend these areas symmetrically or asymmetrically to each other) (para. 0027-0032, 0084-0086)

Re. claim 12: Watanabe discloses wherein the supporting part (20-23) is provided at a bent area of the flexible display panel (10) in a plural number (three). (see fig. 2, 3)

Re. claim 13: Watanabe discloses wherein the supporting part (20-23) comprises at least one curved surface. (see fig. 2, 3)

Re. claim 14: Watanabe discloses wherein a curved surface (27, 34) of the flexible display panel and the at least one curved surface of the supporting part (23) make contact with each other and have a same curvature. (see fig. 2, 3)

Re. claim 15: Watanabe discloses wherein the supporting part (20-23) has a bar shape which has a cylindrical shape. (see fig. 2-8)

Re. claim 16: Watanabe discloses wherein the supporting part has a segment of a circle shape (full circle shape) in a cross section. (see fig. 2-3)

Re. claim 17: Watanabe discloses wherein the supporting part (20-23) comprises a material (resin) with plasticity. (see fig. 3; para. 0080-0082)

Re. claim 18: Watanabe discloses further comprising an adhesive (35) disposed between the supporting part and the flexible display panel. (see fig. 2, 3; para. 0082)

Re. claim 19: Watanabe discloses wherein the supporting part comprises a material with elasticity (resin, metal). (see para. 0072-0078) 

Re. claim 20: Watanabe discloses an adhesive (35) disposed between the supporting part and the flexible display panel. (see fig. 2, 3; para. 0082)

Response to Arguments
Applicant’s arguments, see page 6, filed 14 March 2022, with respect to the objection to the abstract have been fully considered and are persuasive.  The objection of the abstract has been withdrawn. 

Applicant’s arguments, see pages 6-7, filed 14 March 2022, with respect to the rejection of claims 1-20 under the obviousness-type double patenting doctrine over claims 1-20 of US 10,908,646 and claims 1-20 of US 10,191,517 in combination with the terminal disclaimers filed, have been fully considered and are persuasive.  The rejection of claims 1-20 under the obviousness-type double patenting doctrine over claims 1-20 of US Patent 10,908,646 and claims 1-20 of US Patent 10,191,517 has been withdrawn. 

Applicant's arguments, see pages 7-8, filed 14 March 2022, with respect to the rejection of claims 1-20 as being anticipated by Watanabe et al. (US 2012/0008267) have been fully considered but they are not persuasive. Applicant argues that Watanabe fails to disclose “wherein when the bent state of the flexible display panel is maintained, the flexible display panel includes a first part and a second part extending past the supporting part, the first part and the second part face each other, and positions of the first part and the second part are fixed and not variable.” The Examiner respectfully disagrees. While some portions of the flexible display panel are not fixed but variable, other portions such as those portions pointed to in the Examiner’s Figure above, are fixed and not variable. These portions also extend past the supporting part 23 and these parts face each other at an angle. However, if Applicant intended to claim that the first part and the second part are disposed parallel to each other which is illustrated in at least Fig. 4 of the immediate application, such a limitation is not found in the Watanabe reference and would overcome the currently applied rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM B DRAVININKAS whose telephone number is (571)270-1353. The examiner can normally be reached Monday - Friday 9a-6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH (JP) N GANDHI can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 19, 2022
/ADAM B DRAVININKAS/Primary Examiner, Art Unit 2835